Citation Nr: 0819942	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left hand neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied the veteran's claim 
of entitlement to service connection for left hand 
neuropathy.  The veteran perfected a timely appeal of this 
determination to the Board.

In May 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDING OF FACT

A current left hand and wrist neuropathy condition is 
etiologically related to the veteran's period of service.


CONCLUSION OF LAW

A left hand and wrist neuropathy was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to service connection 
for a left hand neuropathy.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.

In the instant case, the veteran's service medical records 
indicate that, on January 1990 entrance examination, the 
veteran was noted to have had a normal examination of the 
upper extremities and neurologic system, and no neuropathy of 
the left upper extremity was noted.

December 1992 service medical records indicate that the 
veteran complained of the tips of his fingers being numb 
since September.  It was noted that the veteran only 
complained of numbness in the left fifth and medial fourth 
fingers on examination, and that the veteran described 
decrease in sharp touch on the left hand, in the fourth and 
fifth fingers, with muscle strength 5/5 throughout.  The 
veteran was diagnosed as having left ulnar nerve entrapment 
versus early peripheral neuropathy, with a notation that 
early peripheral neuropathy was doubtful.  An addendum note 
indicates that left elbow series was negative, and that 
Tinel's sign was positive at the left wrist.

January 1993 service medical records indicate that the 
veteran complained of numbness to his hands, and stated that 
the problem had persisted, that he now had numbness to both 
hands in the finger tips, and that his left fingers did not 
get better with treatment.  It was noted that the veteran 
reported decrease in sensation, not numbness.  On 
examination, the veteran was noted to have one-two point and 
sharp-dull discrimination shown to be normal.  The veteran 
was diagnosed as having possible nerve entrapment, bilateral.

February 1993 service medical records indicate that the 
veteran complained of numbness to all fingers on both hands, 
which started with the last two fingers of the left hand in 
September.  The veteran reported that the numbness was 
greater at the fingertips, but included the whole fingers, 
with no weakness or tingling.  On examination, the veteran 
was noted to have had decreased light touch in the left hand, 
and positive Tinel's for left ulnar only.  The remainder 
sensory, two point discrimination, light touch, vibration 
sensory, and motor were normal.  The veteran was diagnosed as 
having possible peripheral neuropathy.  

VA medical treatment records dated in June 2003 indicate that 
the veteran complained of the left hand and the outer arm 
going numb, especially when riding a bike.  The veteran was 
assessed as having leftsided changes, likely due to boney 
impingement on nerves.

The veteran was given a VA examination in July 2005.  At the 
time of examination, the veteran reported that he had 
numbness and tingling in his left hand that had started 
almost 10 or 11 years before, and he denied any obvious 
precipitation or aggravating factor.  He also reported that 
he was not receiving any treatment, and that it did not 
interfere in his daily activity.  The veteran furthermore 
stated that he had had a fracture of his hand bones in 1996, 
and that, since then, it had gotten worse.  On examination, 
there was no weakness of grip, no weakness of the left hand 
flexors and extensor in comparison to the right hand, 
sensation was intact to touch by Monofilament and pin prick, 
and bilateral biceps and triceps reflexes were 2+.  The 
veteran was diagnosed as having a normal examination, and the 
VA examiner stated that there was no nerurological deficitiy 
in the distribution of peripheral nerve of the left hand.

The veteran submitted a private electromyography (EMG) and 
nerve conduction study (NCS), dated in June 2006.  The tests 
revealed mild left median neuropathy at the wrist.  They also 
revealed absent left ulnar sensory potential, with ulnar 
motor conductions revealing a drop in amplitude and drop in 
nerve conduction velocity across the elbow, but it was noted 
that these did not reach significant levels.

After reviewing the record, the Board finds that a current 
left hand and wrist neuropathy condition is etiologically 
related to the veteran's period of service.  The June 2006 
private EMG/NCS report submitted by the veteran indicates 
current diagnoses of mild left median neuropathy at the 
wrist, and absent left ulnar sensory potential, with ulnar 
motor conductions revealing a drop in amplitude and drop in 
nerve conduction velocity across the elbow, not reaching 
significant levels.  The veteran's service medical records 
indicate treatment for loss of sensation in the left hand, 
with diagnoses of possible nerve entrapment and possible 
peripheral neuropathy, and notations of positive Tinel's 
sign.  Furthermore, on VA examination in July 2005, the 
veteran reported numbness and tingling in his left hand, and 
reported that it was the same numbness and tingling symptoms 
that he had had in service 10 or 11 years before.  The Board 
notes that the veteran is competent to identify continuity of 
such symptomatology as numbness and tingling in his left 
hand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (where 
a disability may be diagnosed by its unique and readily 
identifiable features, the presence of disability is not 
necessarily a determination "medical in nature", and may be 
capable of lay observation).  Based on this evidence, 
resolving doubt in the veteran's favor, the Board finds that 
he has a currently diagnosed left hand and wrist neuropathy 
that began in service.  Accordingly, service connection for a 
left hand and wrist neuropathy is warranted.


ORDER

Entitlement to service connection for a left hand and wrist 
neuropathy is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


